Citation Nr: 0510286	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for atrial 
fibrillation, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964, from January 1965 to August 1969, and from 
January 1972 to February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of June 2002 by the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran has requested that his service-connected heart 
disability be rated higher than the currently assigned 10 
percent disability evaluation.  The veteran's heart disorder 
has been rated in accordance with the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 7011 (Ventricular 
Arrhythmias - Sustained) (2004).  Under this code, a 10 
percent rating is warranted for sustained ventricular 
arrhythmias when a workload of greater than 7 METs (metabolic 
equivalents) but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when continuous 
medication is required.  A 30 percent rating is warranted for 
workload of greater than 5 METs, but not greater than 7 METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year; 
or, workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A rating of 100 percent is 
assigned for chronic congestive heart failure; or workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2) (2004).

In conjunction with the veteran's claim for increased 
benefits, he underwent a VA cardiology examination in June 
2002.  A review of that examination reveals that the 
veteran's MET rate was not established.  Moreover, that same 
examination does not provide findings with respect to the 
veteran's ejection fraction nor does it mention whether there 
is cardiac hypertrophy or dilation on a electrocardiogram, 
echocardiogram, or by x-ray.  The Board notes that the last 
VA examination that contains this evidence is stale in that 
it was conducted in November 1998 - over five and one half 
years ago.  

Hence, the Board is of the opinion that the claim must be 
remanded to the RO for the purpose of obtaining a new medical 
examination that provides the Board with the medical 
information needed to evaluate the veteran's claim.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2004) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2004) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  By remanding 
the claim for said examination, clinical findings addressing 
the rating criteria will be obtained and the VA will have a 
more complete picture of the veteran's disability.  

Also, the claims folder indicates that the veteran has been 
treated for his heart condition by a private physician, Steve 
Chang, M.D., address unknown.  Because the records of Dr. 
Chang may provide additional diagnostic information that 
would be beneficial to the VA, these records should be 
obtained and associated with the appellate record.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2002 for his service-connected heart 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  

Of interest are the treatment records of 
Dr. S. Chang, address unknown.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should schedule the veteran 
for a comprehensive cardiovascular 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his atrial fibrillation to 
include treadmill testing to identify the 
level of physical activity, expressed in 
metabolic equivalents (METs), and all 
clinical manifestations should be 
reported in detail.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.

The examiner should note the presence of 
workloads of greater than 5 METs 
accompanied by such symptoms as dyspnea, 
fatigue, angina, dizziness, or syncope.  
Should a treadmill test not be feasible 
owing to a medical contraindication, it 
should be so stated.  The examiner should 
also explore whether there is evidence of 
cardio hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x- 
ray study.  All opinions and supporting 
rationale must be in writing.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  The claims folder and this 
Remand must be made available to the 
examiner for review prior to the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



